Citation Nr: 9916037	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96-49 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUE

The propriety of the initial noncompensable evaluation 
assigned for the veteran's service-connected carpal tunnel 
syndrome, right wrist.  




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1993 to March 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 1996 rating decision of the RO.  



REMAND

The first medical evidence of record following the veteran's 
discharge from service consists of a general VA examination 
conducted in May 1996.  At that time, the veteran reported a 
history of injury to his right wrist following a 10-foot fall 
in service, at which time he also injured his right shoulder.  

According to the examination report, pain and function had 
ultimately returned to the veteran's right wrist and he 
presented without complaint.  Physical examination of the 
right wrist was within normal limits, including full range of 
motion.  Neuromuscular diagnostic tests conducted in 
conjunction with the examination showed right carpal tunnel 
syndrome, minimal.  X-ray studies also failed to produce 
evidence of any bone or joint disease in the right wrist.  

In August 1996, the RO granted service connection for carpal 
tunnel syndrome, right wrist, and assigned a noncompensable 
rating effective on March 3, 1996.  The veteran subsequently 
appealed this initial rating on the basis that the assigned 
rating did not reflect the extent of his disability. 

The veteran was afforded two additional VA examinations in 
July 1997, the first of which focused on the hand, thumb and 
fingers of the right upper extremity.  At this time, the 
veteran reported episodic symptoms occurring every few days 
consisting of pain in, among other areas, the region of the 
volar radial aspect of the right wrist, occasional popping in 
the wrist and feelings of numbness in the entire right upper 
extremity.  He described the pain as being initially sharp, 
but subsiding to aching pain.  Numbness was noted to last 
anywhere from 45 minutes to a maximum of 6 hours.  With 
regard to weakness and fatigability, the veteran described 
experiencing pain and a loss of grip on lifting the wrist and 
noted that the wrist was "not up to strength."  

Physical examination of the wrist showed slight to moderate 
tenderness over the anatomical snuff box and slight 
tenderness over the radial styloid.  Tinel sign was negative 
for both the median and ulnar nerves.  On Phalen test, after 
25 seconds, he complained of numbness; after 55 seconds, he 
complained of pain in the volar wrist and forearm.  Testing 
of grip strength on the right showed give way weakness due to 
pain in the volar aspect of the radial half of the right 
wrist.  

Sensory examination of the right upper extremity showed the 
veteran to complain of a lack of sharpness in the volar 
aspect of all five digits and in the dorsal aspect of the 
radial three digits.  No sharpness was registered over the 
distal third of the right forearm.  Range of motion testing 
was recorded as dorsiflexion to 35 degrees; palmar flexion to 
50 degrees; radial deviation to 15-20 degrees; and ulnar 
deviation to 25 degrees.  The veteran also complained of pain 
about the radial wrist region on dorsiflexion and radial 
deviation.

On the basis of this evaluation, the examining physician 
determined that there was no clinical evidence of carpal 
tunnel syndrome of the right wrist.  Instead, he opined that 
the correct diagnosis would be right wrist strain.  
Functional impairment was considered to be minor; however, he 
noted that, being subjective, it was impossible to estimate 
in terms of additional range of motion loss.  Although it was 
noted that x-ray studies of the wrist had been ordered, 
copies of these reports have not been associated with the 
claims folder. 

The second examination involved an assessment of the 
peripheral nerves.  At this examination, the veteran 
presented with complaints of abnormal sensation and pain in 
the right wrist and sharp pains in the radial surface of the 
right thumb.  The veteran further described the onset of pain 
and weakness with lifting of 5 to 10 pounds.  He also noted 
that approximately 3 to 4 times per week, he would experience 
numbness in his entire right upper extremity while lifting 
objects weighing from 5 to 10 pounds.  He also reported 
intermittent weakness and tingling in his right hand and 
numbness in the dorsal surface of the right thumb and index 
finger, as well as the palmar surface of the fingers, 
including the ulnar and spreading in the medial distribution 
of the right forearm.  

Physical examination of the veteran showed his grip strength 
to be markedly reduced on the right as compared to the left.  
No obvious atrophy was noted, however, and there were no 
trophic changes in the fingers of the right hand.  On Phalen 
test, the veteran complained of discomfort in the right wrist 
traveling up to the shoulder.  Adson maneuver was negative.  
Reverse Phalen's also caused pain at the wrist radiating 
upward, as opposed to distally, and there was some numbness 
produced in the median distribution.  

The threshold to electrically induce the vibration was 
markedly increased in the right index and middle fingers as 
compared to the left, and this was reproducible.  Pinprick 
was also decreased in the medial and ulnar distribution of 
the right hand and in the medial distribution of the medial 
cutaneous of the forearm.  Stretch reflexes were present and 
symmetric and the tests for vascular insufficiency were 
normal.  

Interestingly, the physician who conducted the examination of 
the peripheral nerves did not formulate definitive 
conclusions regarding the veteran's right wrist condition.  
On the contrary, it appears that he emphasized particular 
findings which he found significant for a complete assessment 
of the veteran's condition.  For instance, he noted that 
assessment of the veteran's complaints required inclusion of 
the fact that there was mild weakness of abduction in the 
right thumb.  He also pointed out that the other median 
innervated muscles were negative on individual muscle 
testing, but that grip strength was reduced secondary to pain 
at the wrist.  He recommended that electrical testing be 
conducted to compare sensory amplitudes of the right and left 
median nerves, as well as the right and left ulnar nerves, 
and that nerve conduction velocities be obtained for the 
right and left median motor nerve in order to provide a 
definite interpretation of this case (neuromuscular 
electrodiagnostic studies conducted in conjunction with the 
examinations confirmed the presence of right carpal tunnel 
syndrome, minimal).  X-ray studies were also noted to be of 
significance.  

Finally, the physician noted that the radiation of the 
veteran's discomfort up the right arm to the shoulder was of 
interest, as this may have resulted from median nerve 
irritation at the wrist, rather than a thoracic outlet 
syndrome, for which no definite evidence was provided at this 
examination.  

Subsequently, in January 1999, the RO assigned an evaluation 
of 30 percent for carpal tunnel syndrome, right wrist, 
effective on July 16, 1997.  

Because of the apparent inconsistency among the various VA 
examinations, the Board finds that further development is 
indicated prior to appellate handling.  Furthermore, it is 
unclear whether the veteran does, in fact, have a separately 
ratable orthopedic condition referable to the right wrist. 

Hence, the Board finds that contemporaneous examinations to 
determine the current severity of the veteran's right wrist 
disability to include a determination as to whether the 
veteran does, in fact, have a separately ratable orthopedic 
disability, as well as association with the claims file of 
any records of treatment or evaluation for the right wrist 
disability, would materially assist in the adjudication of 
the veteran's claim.

The RO is reminded that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 (1998) and clinical findings must be expressed in terms 
of the degree of additional range-of-motion loss due to any 
pain on use, incoordination, weakness, fatigability, or pain 
during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The orthopedic examination should include a medical opinion 
as to whether the veteran's right wrist disability is 
manifested by pain with use, weakened movement, excess 
fatigability, incoordination or any other functionally 
disabling symptoms.  Additionally, and most importantly, this 
opinion should be expressed in terms of additional range-of-
motion loss beyond that already demonstrated clinically.  In 
other words, any functional loss found, such as the pain 
complained of by the veteran, must be quantified as 
additional loss of motion.  DeLuca, supra.  

At a personal hearing conducted before this Member of the 
Board in May 1999, the veteran also expressed concern as to 
the calculation of the combined rating for the entire range 
of his disabilities. 

38 C.F.R. § 4.25 (1998) establishes the procedures and 
provides a table for combining disability ratings.  According 
to 38 C.F.R. § 4.25(a), the disabilities must first be 
arranged in the exact order of their severity, beginning with 
the greatest disability and then combined with the use of 
table I as hereinafter indicated.  

For example, if there are two disabilities, the degree of one 
disability will be read in the left column and the degree of 
the other in the top row, whichever is appropriate.  The 
figures appearing in the space where the column and row 
intersect will represent the combined value of the two.  This 
combined value will then be converted to the nearest number 
divisible by 10, with combined values ending in 5 adjusted 
upward.  

If there are more than two disabilities, the disabilities 
will also be arranged in the exact order of their severity 
and the combined value for the first two will be found as 
previously described for two disabilities.  The combined 
value, exactly as found in table I, will then be combined 
with the degree of the third disability (in order of 
severity).  

The combined value for the three disabilities will be found 
in the space where the column and row intersect, and if there 
are only three disabilities, will be converted to the nearest 
degree divisible by 10, adjusting final 5's upward.  The same 
procedure will be employed when there are four or more 
disabilities.  

In the present case, the veteran is service-connected for the 
following disabilities arranged in descending order of 
severity:  carpal tunnel syndrome, right wrist (major), 30 
percent; residuals, left wrist sprain (minor) with pain on 
motion, 10 percent; internal derangement, right knee, 10 
percent; internal derangement, left knee, 10 percent; and, 
bicipital tendonitis, right shoulder (major), 10 percent.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
his right wrist disability since service.  
After securing the necessary release, the 
RO should attempt to obtain copies of all 
records from the identified treatment 
sources.

2.  The veteran should then be scheduled 
for VA orthopedic and neurological 
examinations to determine the current 
severity of his service-connected right 
wrist disability, including to ascertain 
whether he is suffering from a separately 
ratable orthopedic condition.  All 
indicated testing in this regard should 
be completed.  The claims folder should 
be made available to the examiners for 
review before the examinations.  The 
examiners should report detailed findings 
and describe fully the extent to which 
the service-connected right wrist 
disability causes functional limitation, 
to include objective evidence of 
limitation of motion due to pain; and to 
make specific findings as to whether 
there is any evidence of swelling, 
deformity or atrophy.  Any functional 
impairment of the hand and fingers should 
be described fully.  The examiners should 
explain the basis for his/her opinion and 
reconcile it with any previously reported 
medical evidence in the claims folder.  
The report of the examination should be 
associated with the veteran's claims 
folder.  

3.  Upon completion of the development of 
the record as requested by the Board and 
other development deemed appropriate by 
the RO, it should again consider the 
veteran's claim, with particular 
consideration of the Court's holding in 
DeLuca and whether the veteran is 
suffering from a separately ratable 
orthopedic disability relative to his 
right wrist condition.  If the action 
taken remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case concerning all evidence added 
to the record since the previous 
Supplemental Statement of the Case, and 
they should be given an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




